Court of Appeals
                       Sixth Appellate District of Texas
                                       
                                       
                                   JUDGMENT
                                       
                                       
                                       
The State of Texas, Appellant
No. 06-13-00117-CR	v.
Jorge Louis Verde, Appellee

Appeal from the 336th District Court of Fannin County, Texas (Tr. Ct. No. CR-12-24361).  Memorandum Opinion delivered by Justice Carter, Chief Justice Morriss and Justice Moseley participating.



As stated in the Court's opinion of this date, we find no error in the judgment of the court below.  We affirm the judgment of the trial court.
We further order that the appellant, The State of Texas, pay all costs of this appeal.

RENDERED APRIL 23, 2014
BY ORDER OF THE COURT
JOSH R. MORRISS, III
CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk